Exhibit 10.1

 

FIRST AMENDMENT TO GROSS LEASE AGREEMENT

 

THIS FIRST AMENDMENT TO GROSS LEASE AGREEMENT (this “First Amendment”) dated as
of August 23, 2013, is entered into by and between Mass Transit Properties, LLC,
a California limited liability company (“Landlord”), and Joe’s Jeans Inc., a
Delaware corporation (“Tenant”), and amends the Gross Lease Agreement dated
November 22, 2010 (the “(“Original Lease”), for the Premises located at 2340
South Eastern Avenue, Commerce, California 90040.

 

R E C I T A L S

 

A.                                    Tenant desires to extend their current
lease by this First Amendment.  This is their first extension to the Original
Lease.

 

B.                                    Landlord and Tenant hereby agree to modify
the Original Lease as set forth in this First Amendment, which modifications
shall be deemed effective as of the date of this First Amendment as indicated
above.

 

NOW THEREFORE, in consideration of the foregoing recitals and of other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree that the Original Lease shall be amended as
follows:

 

1.                                      Term.  Section 5, “Extension Option” and
Exhibit C of the Original Lease are hereby deleted in their entirety.  The Term
of this Lease is hereby extended for a period of sixty (60) months commencing on
January 1, 2014 and expiring on December 31, 2018 (the “Extended Term”).  Except
as modified in this First Amendment, all of the terms and conditions of the
Original Lease shall continue to apply throughout the Extended Term, and the
word “Term,” as used in the Lease, shall be deemed to include this Extended
Term.  “Termination Date” shall mean December 31, 2018.  All other definitions
not otherwise defined herein shall have the same meaning as in the Original
Lease.

 

2.                                      Gross Monthly Rent.  During the Extended
Term, the Gross Monthly Rent shall be as follows:

 

Months

 

Gross Monthly Rent

January 1, 2014 - December 31, 2014

 

$43,722.70 Gross

January 1, 2015* - December 31, 2015

 

$45,034.38 Gross

January 1, 2016 - December 31, 2016

 

$46,385.41 Gross

January 1, 2017 - December 31, 2017

 

$47,776.97 Gross

January 1, 2018 - December 31, 2018

 

$49,210.27 Gross

 

--------------------------------------------------------------------------------

*Commencing January 1, 2015 through the balance of the Term, Tenant shall pay,
subject to the terms and conditions herein, any Increase over the Base Year in
Property Taxes and Insurance Costs (each as defined below) on a pro rata basis
for Tenant’s use and occupancy of the Premises.

 

3.                                      Security Deposit.  The Security Deposit
of $90,153.50 ($66,153.50 plus $24,000.00) referenced in Section 6.2 of the
Original Lease shall be returned to Tenant as follows:  one half (i.e.,
$45,076.75) shall be returned on December 31, 2013 and the remaining amount
shall be returned on the date of termination if terminated early in accordance
with the terms of the Original Lease or this First Amendment, or December 31,
2018, whichever comes first.

 

4.                                      Certain Definitions.  For purposes of
this Lease, the following terms shall have the following meanings:

 

1

--------------------------------------------------------------------------------


 

“Base Year” shall mean calendar year 2014.

 

“Pro rata basis” or “proportionate share” shall mean the rentable square footage
of the Premises divided by the rentable square footage of the Project, which as
of the date hereof is Fifty-Three and 92/100 percent (53.92%).

 

“Property Taxes” shall mean all real property taxes, assessments and improvement
bonds, ordinary and extraordinary, general and special, foreseen and unforeseen,
levied or assessed upon or with respect to the ownership of and/or all other
taxable interests in the Project imposed by any taxing authority having
jurisdiction.  If at any time the methods of taxation shall be altered so that
in addition to or in lieu of or as a substitute for the whole or any part of the
Property Taxes now levied, assessed or imposed there shall be levied, assessed
or imposed by any government body any other type of tax or other imposition in
lieu of, or as a substitute for, or in addition to, the whole or any portion of
any Property Taxes, then the same shall be included as Property Taxes.  Landlord
and Tenant recognize that there may be imposed new forms of taxes, assessments,
charges, levies or fees, or there may be an increase in certain existing taxes,
assessments, charges, levies or fees placed on, or levied in connection with,
the ownership, leasing, occupancy or operation of the Premises or the Building. 
All such new or increased taxes, assessments, charges, levies or fees which are
imposed or increased, including, but not limited to, any taxes, assessments,
charges, levies and fees assessed or imposed due to the existence of the Lease
and the leases of other tenants or occupants of the Building or for the purpose
of funding services or special assessment districts theretofore funded by real
property taxes, shall also be included within the meaning of “Property Taxes” as
used herein, except as expressly provided herein otherwise.  Property Taxes
shall not include any (i) inheritance, estate, succession, transfer, gift,
excess profits, franchise, capital stock, federal and/or state income,
corporation tax (or other taxes to the extent applicable to Landlord’s net
income), (ii) payment of interest for late payment of Property Taxes (which
shall be the sole responsibility of Landlord), (iii) any costs or expenses
incurred by Landlord in securing any governmental approvals to construct and/or
initially to operate all or any portion of the Project, whether pursuant to a
development agreement or otherwise, including, without limitation, any impact
fees, development fees, dedications, or other fees or charges paid to any
governmental authority in connection with any such construction and/or initial
right to operate (iv) any increase in real property taxes caused by construction
in the Project commenced subsequent to the date of this Lease until such time as
such newly constructed space constitutes gross leasable area, (v) bonds and/or
assessments which have been or, subsequent to the date hereof are, levied for
the purpose of funding the costs of construction for Landlord’s development or
redevelopment of all or any portion of the Project or capital improvements
constructed therein or with respect thereto, or any offsite improvements,
(vi) any taxes or assessments related to the usage (as contrasted with the
construction or installation) of any utilities to the Premises or the Project,
such as water or sewer charges included in the tax bill, and (vii) any real
property taxes assessed against land in the Project that has not been fully
developed as buildings or common area.  To the extent Tenant is required to pay
any assessments, each assessment shall be deemed to be payable in as many
installments as is lawful, and only the installments due during any year shall
be included in the Property Taxes for that year; any portion of any assessment
deemed payable after the Term of this Lease shall not be Tenant’s obligation. 
All refunds, rebates and discounts received by Landlord in connection with such
Property Taxes shall be deducted prior to the calculation of Tenant’s
proportionate share of the Property Taxes.  Landlord warrants and represents to
Tenant that none of the expenses included within Property Taxes shall be
included within any other charge payable under the Lease.  In the event Landlord
receives any refund of any such taxes or assessments as a result of Landlord’s
negotiating, appearing or contesting the same, Landlord shall promptly pay to
Tenant, Tennat’s pro-rata share of the refund.  Any property tax reassessment
resulting in increased property taxes after the Base Year caused by Tenant
improvements performed by or for the benefit of the Tenant may be passed through
to the extent of such increase to Tenant for reimbursement to Landlord.

 

2

--------------------------------------------------------------------------------


 

“Insurance Costs” shall mean Landlord’s actual costs to carry the insurance
customary to insure the Premises and the Building for fire, extended coverage,
vandalism, malicious mischief and other commercially reasonable endorsements
deemed advisable by Landlord, insuring all improvements on the Premises
(including Tenant’s improvements), and all leasehold improvements thereon and
appurtenances thereto (excluding Tenant’s merchandise, trade fixtures,
furnishings, equipment, and personal property) for the full actual replacement
value thereof, with such commercially reasonable deductibles as Landlord deems
advisable.

 

“Increase” shall mean any increase in the Property Taxes (except as set forth
above) and the actual cost of the Insurance carried by Landlord over and above
the cost for same in the Base Year (and with respect to Insurance, shall include
increases resulting from a change in the nature of Tenant’s occupancy, any act
or omission of Tenant, increased valuation of the Premises and/or premium rate
increase after the Base Year).  Notwithstanding the foregoing, Increases shall
not include any increase due to any new type of insurance or coverages, unless
the Insurance Costs for the Base Year are increased by the amount of the premium
Landlord would have incurred had Landlord maintained such type of insurance
during the Base Year.

 

5.                                      Payment of Increase.  On or prior to
February 1, 2015 (and annually thereafter during the remainder of the Term),
Landlord shall give to Tenant a statement (the “Statement”) which shall state in
reasonable detail (a) the Property Taxes and Insurance Costs incurred or accrued
for the preceding year, (b) the amount, if any, of any Increase and Tenant’s
proportionate share of such Increase, and (c) Tenant’s proportionate share of
the estimated Increase for the then-current year.  Until Tenant receives the
next such Statement, Tenant shall pay, at the same time Monthly Gross Rent is
due, Tenant’s proportionate share of one-twelfth (1/12) of the estimated
Increase.  If the total amounts previously paid by Tenant as an estimated
Increase is less than the actual Increase payable by Tenant as set forth in the
Statement, then Tenant shall pay, within thirty (30) days, the full amount of
the Increase for such year, less the amounts, if any, paid during such year as
the estimated Increase, and if the total amounts paid by Tenant as an estimated
Increase is greater than the actual Increase payable by Tenant for such year,
such overpayment shall be credited against Tenant’s next installment(s) until
applied in full (provided that all unapplied amounts of such overpayments
existing as of the expiration or earlier termination of this Lease shall be paid
from Landlord to Tenant within fifteen (15) days after such expiration or
termination).  Tenant and Tenant’s auditor shall have the right to inspect
Landlord’s records pertaining to any Property Taxes and Insurance Costs in order
to confirm and verify same and Landlord shall reasonably cooperate with Tenant
and Tenant’s auditor in connection with the same.  If, as a result of such
inspection, a discrepancy is disclosed, a corresponding payment/credit shall be
made within thirty (30) days, provided that if Landlord is found to have
overcharged Tenant by more than six percent (6%), then Landlord shall, in
addition to such credit, pay any reasonable, actual third party costs incurred
by Tenant in connection with such inspection.

 

6.                                      Effect of First Amendment; Ratification.
 Except to the extent the Original Lease is modified by this First Amendment,
the terms and provisions of the Original Lease shall remain unmodified and in
full force and effect.  In the event of conflict between the terms of the
Original Lease and the terms of this First Amendment, the terms of this First
Amendment shall prevail.  The Original Lease as amended by this First Amendment
is hereinafter referred to as the “Lease”.  This First Amendment may be executed
in counterparts (by original, facsimile or electronic PDF signatures) and shall
be binding upon the parties’ respective successors and assigns.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date and year first above written.

 

 

“LANDLORD” — Mass Transit Properties, LLC, a California limited liability
company

 

By:

/s/ Ron Massman

 

Date:

August 23, 2013

 

 

 

 

Name Printed:

Ron Massman

 

Title:

Managing Member

 

 

 

 

 

 

 

 

“TENANT” — Joe’s Jeans Inc., a Delaware corporation

 

 

 

 

 

By:

/s/ Marc B. Crossman

 

Date:

August 22, 2013

 

 

 

 

Name Printed:

Marc B. Crossman

 

Title:

President & CEO

 

 

 

 

By:

/s/ Lori Nembirkow

 

Date:

August 22, 2013

 

 

 

 

Name Printed:

Lori Nembirkow

 

Title:

Secretary

 

4

--------------------------------------------------------------------------------